Citation Nr: 1620230	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-38 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to an increased evaluation for major depressive disorder and somatic symptom disorder with chronic pain, evaluated as 30 percent disabling prior to June 2, 2011; 50 percent disabling from June 2, 2011 to April 6, 2012; and as 70 disabling percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1987 to November 1987 and active duty from June 1988 to June 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

During the pendency of the appeal, the RO issued rating decisions in December 2011, April 2013, and June 2014 that increased the evaluation of the Veteran's service-connected major depressive disorder and somatic symptom disorder with chronic pain to 50 percent effective June 2, 2011; and to 70 percent effective April 6, 2012.  As higher evaluations are available throughout the pendency of the appeal, and as the Veteran is presumed to seek the maximum allowable benefit, the issue of entitlement to an increased evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2013, the Veteran presented testimony at a live videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is located in the Virtual VA paperless claims processing system.  

The Veteran's increased evaluation claim was previously remanded by the Board in February 2014, and has since been returned to the Board for further appellate review.

This appeal was processed using a paper claims file, the Veterans Benefits Management System (VBMS), and the Virtual VA electronic claims processing system.  The VBMS file contains a copy of the June 2014 rating decision and the Appellate Brief.  Virtual VA contains the August 2013 hearing transcript, additional VA medical records, and other documents duplicative of those in VBMS.  

The issues of entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral knee disabilities; and for a cervical spine disorder, to also include as secondary to service-connected bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to February 25, 2011, the Veteran's major depressive disorder and somatic symptom disorder with chronic pain was characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as anxiety, depressed mood, sleep disturbance, irritability, and mood lability.

2.  For the period after February 25, 2011, the Veteran's major depressive disorder and somatic symptom disorder with chronic pain was characterized by occupational and social impairment with deficiencies in most areas due to near-continuous depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances in motivation and mood; difficulty in adapting to stressful circumstances, including work or a work-like setting; neglect of personal appearance and hygiene; chronic suicidal ideations, impaired impulse control with anger outbursts, and inability to maintain effective relationships.


CONCLUSIONS OF LAW

1.  Prior to February 25, 2011, the criteria for an evaluation in excess of 30 percent for major depressive disorder and somatic symptom disorder with chronic pain are not met.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9434 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, for the period beginning February 25, 2011, the criteria for a 70 percent evaluation, but no more, for major depressive disorder and somatic symptom disorder with chronic pain are met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, VA must notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify a Veteran of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in November 2009 and December 2009, prior to the initial decision on the increased evaluation claim in April 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notices were met in this case.  The letters notified the Veteran that she should provide, or ask VA to obtain, medical or lay evidence demonstrating the nature and symptoms, severity and duration, and impact of his condition on employment and daily life.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270.  The letters provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  Additionally, the notice letters informed the Veteran of the division of responsibilities in obtaining the evidence to support her claim, and how disability ratings and effective dates are determined.  Therefore, the Board finds that the duty to notify has been satisfied in this appeal.

In addition, the duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records and post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  She has not identified any available, outstanding records that are relevant to the claim being decided herein.  The Veteran was also afforded VA examinations in April 2009, March 2010, June 2011, December 2012, and May 2014 in connection with her increased evaluation claim.  The Board finds that the VA examinations in this case are adequate, as they were predicated on an examination and fully addressed the rating criteria relevant to rating the disability in this case.  These examinations also included the Veteran's subjective complaints about the disability, and the objective findings needed to rate the disability.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since she was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board also finds compliance with the Board's February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In February 2014, this case was remanded to obtain Social Security Administration (SSA) records, to obtain outstanding VA treatment records, and to afford the Veteran another VA examination and opinion in connection with her claim.  A review of the Veteran's claims file shows that all required development has been accomplished in accordance with the Board's remand directives.  VA medical records and SSA records were requested and provided.  The Veteran was afforded a VA mental disorder examination, and the examination report included the requested findings.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  

The Veteran was also provided with an opportunity to set forth her contentions during the hearing before a Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  Additionally, additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claim. 

Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). In this case, as demonstrated below, certain staged evaluations are warranted based on the evidence.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim  was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  In this case, the Veteran filed her claim for an increase in November 2009, therefore the probative temporal focus is from November 2008 onward.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected major depressive disorder and somatic symptom disorder with chronic pain is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2015).  That DC uses the General Rating Formula for Mental Disorders, which provides for a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining a rating.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria.  The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442. The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected psychiatric disorder versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  In this case the record shows that the Veteran has had different mental health diagnoses at different times, including bipolar disorder, seasonal affective disorder, pain disorder, and cyclothymia.  There is nothing in the record attributing the Veteran's multiple psychiatric symptoms to one diagnosis or another, therefore the Board will resolve all reasonable doubt in the Veteran's favor and consider all the Veteran's psychiatric symptoms to be manifestations of her service-connected disability.  Mittleider, 11 Vet. App. 181.

Merits

      1.  Prior to February 25, 2011 

In a July 2007 VA primary care note, it was reported that the Veteran felt down, depressed, or hopeless several days; and had little interest or pleasure in doing things several days.

The Veteran was afforded a VA mental disorder examination in April 2009.  The Veteran denied psychiatric hospitalizations, suicide attempts, or suicidal ideation.  She reported being currently seasonally employed with two jobs, and denied any job related difficulties as a result of her depressive symptoms.  The Veteran endorsed current symptoms of depressed mood nearly every day, weight changes, hypersomnia, psychomotor agitation, fatigue, feelings of worthlessness, low self-esteem, lack of motivation, and feelings of helplessness.  Upon mental status examination, the Veteran had normal cognitive functioning.  She was casually dressed, and oriented to date, time and place.  The Veteran was tearful throughout the interview.  Her tone and rate of speech were normal, and her eye contact was fair.  She was a good historian, and was able to relate her past and recent history in a logical and sequential manner.  There was no objective evidence that the Veteran was responding to any internal stimuli.  The Veteran was assessed as having moderate symptoms of depression, and assigned a GAF score of 62.  The examiner opined that the Veteran was able to maintain activities of daily living, her social functioning was not impaired, and her employment was impacted by depressive symptoms to the extent that she would require a work environment that was supportive and understanding of her depressive symptoms and tendency toward fatigue.  

In a November 2009 VA primary care note, it was reported that the Veteran presented as teary and depressed because, due to back and joint pain, she was unable to be as active as she had been previously, and was unable to have the career she wanted.  In a November 2009 VA mental health triage note, the Veteran presented to enroll in mental health treatment.  At that time the Veteran reported feeling depressed and angry due to her chronic pain, with an easily provoke temper and anger outbursts.  The Veteran reported positive social supports, and spoke of a best friend.  Upon examination, the Veteran was casually dressed and tearful.  Her speech was clear, her thought process was insightful and conversational, and her affect was congruent with being in pain.  The Veteran denied any suicidal or homicidal ideations.

In March 2010, the Veteran was afforded another VA mental health examination.  The Veteran reported symptoms of mild anxiety, intermittent feelings of depression, decreased self-esteem, feelings of helplessness, decreased frustration tolerance, decreased interest, irritability, and decreased motivation.  She denied any suicidal or homicidal ideations.  She denied any manic symptoms, overt psychotic symptoms, grossly inappropriate behavior, panic attacks, or obsessive-compulsive symptoms.  The Veteran also denied persistent intrusive memories, hyperarousal, re-experiencing avoidance, detachment, or numbing associated with difficult military experiences.  At the time of the examination the Veteran was working full time as a tax preparer.  She reported that she generally got along with others and did not miss much work.  Regarding daily functioning, the Veteran was able to perform basic light tasks of daily living due to her physical limitations, and was able to take care of her personal hygiene.  She reported maintaining relationships with her family.  

Upon mental status examination, the Veteran's speech was articulate and her thought processes were logical and goal-oriented.  The Veteran's orientation skills, math skills, long-term memory skills, attention and concentration skills, working and short-term memory skills, and language and comprehension skills were also grossly intact.  The examiner stated that there had not been a worsening of her condition since her last examination.  The examiner diagnosed depressive disorder, not otherwise specified (NOS), and assigned a GAF score of 61.  The examiner stated that the Veteran had occasional decrease in work efficiency, or intermittent periods of inability to perform occupational tasks due to signs and symptoms; but generally satisfactory functioning with regard to routine behavior, self-care, and normal conversation.

In June 2010 the Veteran presented for a mental health triage with complaints of feeling worthless and depression.  The Veteran denied any suicidal or homicidal ideations.  She was described as goal-directed and future oriented.  The Veteran was assessed as alert, oriented, neatly groomed, polite, tearful, dysthymic, with linear thoughts.  A diagnosis of recurrent major depressive disorder was noted.

In July 2010, the Veteran presented for a mental health intake evaluation, and stated that her main complaint was trying to figure out what value her life had as she was no longer able to maintain employment due to her physical limitations.  She denied depressive symptoms for the previous month as she was on vacation in Maine.  Over the prior month, she denied tearfulness, sadness, or anhedonia.  Prior to that, however, she reported that her mood fluctuated from sad to irritable.  With regard to the Veteran's social history, it was noted that the Veteran had been with her partner for 13 years, had several friends, and maintained contact with her family.  Upon mental status examination, the Veteran was alert and oriented with appropriate grooming.  Her speech was normal and her language intact.  There was no indication of psychosis.  Her thought process and content were normal and coherent.  The Veteran's insight and judgment were good, and her memory was intact, although she subjectively reported memory and concentration problems.  The Veteran was assigned a GAF of 61.

In August 2010, the Veteran presented for psychotherapy and mental health medication management.  The Veteran reported being frustrated, and having no passion or purpose.  At that time, the Veteran reported occasionally working as a model for art students, living with a roommate, and having friends.  Upon examination, the Veteran presented casually groomed and fully oriented.  Her thoughts were linear and goal directed.  She was tearful, with a dysphoric mood and congruent affect.  She denied any current suicidal ideations, homicidal ideations, or other psychotic process.  The examiner stated that, though her current suicide risk was low, it could increase if she did not find a focus for her life.  The Veteran endorsed symptoms of tearfulness, irritability, hopelessness, helplessness, and diminished energy.  Her cognition, insight, and judgment were grossly intact.  Current diagnoses of major depressive disorder and pain syndrome were noted, and the Veteran was assigned a GAF score of 52.

In a September 2010 VA primary care note, it was reported that the Veteran had increasing depression.  In a November 2010 VA mental health note, it was reported that the Veteran continued to model, and was planning on going shooting with a friend for fun.  Upon examination, the Veteran was well groomed, her mood was dysphoric, and her thoughts were linear.  She denied current suicidal or homicidal ideation.  Her cognition, judgment, and insight were grossly intact.  The Veteran was assigned a GAF score of 52.

In a January 2011 VA mental health note, it was reported that the Veteran was benefiting from physical therapy and working as a model.  She reported that she was significantly depressed over the winter, with fluctuating mood and insomnia.  She further reported planning monthly game nights with friends.  Upon examination, the Veteran was casually groomed and fully oriented.  Her thought process was linear, goal directed, and logical.  Her memory and judgment were at baseline and her mood was euphoric with periods of reactive dysphoria associated with pain.  The Veteran denied current suicidal ideation.

Based on the foregoing, the Board finds that for the period prior to February 25, 2011, the Veteran's major depressive disorder and somatic symptom disorder with chronic pain more nearly approximated the 30 percent evaluation criteria.  In particular, the Board finds that the Veteran's psychiatric disability was manifested by anxiety, depressed mood, sleep disturbance, irritability, and mood lability that resulted in occasional decrease in work efficiency.  The record reflects that during this period of time, the Veteran was able to maintain employment as model and tax preparer, and at the April 2009 VA examination she denied any job related difficulties due to her depressive symptoms.  At the March 2010 VA examination, the Veteran again denied missing much work.  The 2009 examiner stated that the only work related limitation from the Veteran's depressive symptoms was a tendency toward fatigue.  The March 2010 VA examiner also indicated that the Veteran's symptoms were productive of only occasional decrease in work efficiency.  

The Board does not find that the Veteran is entitled to a rating in excess of 30 percent prior to February 25, 2011.  The record also shows that the Veteran was able to maintain effective social relationships during this time.  The 2009 VA examiner reported that the Veteran's social functioning was not impaired; in November 2009 the Veteran reported positive social supports; at the March 2010 VA examination the Veteran reported maintaining relationships with her family; and in July 2010 the Veteran reported recently returning from a month long vacation with a friend.  In November 2010, and January 2011 the Veteran reported ongoing social activities, such as gun range shooting and monthly game nights.  In addition, the record shows that prior to February 2011, the Veteran generally functioned satisfactorily, with routine behavior and self-care.  The Veteran was consistently assessed as able to maintain the activities of daily living subject to her physical limitations.  While the Veteran was assigned GAF scores of 52 in August 2010 and November 2010, indicative of moderate symptoms; the Board notes that at those times the Veteran continued to model and reported ongoing social interactions.  She denied suicidal or homicidal ideations, or other psychotic processes; her thoughts were linear and goal directed; and her cognition, judgment, and insight were grossly intact.  Therefore, the criteria for an evaluation in excess of 30 percent prior to February 25, 2011 are not met.

Accordingly, for the period of time prior to February 25, 2011, the Board finds that the Veteran's major depressive disorder and somatic symptom disorder with chronic pain symptoms more nearly approximated the 30 percent evaluation criteria under 38 C.F.R. 4.130, DC 9434, but no higher.  As the evidence preponderates against the claim for an evaluation in excess of 30 percent for this time period, there is no reasonable doubt to be resolved and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      2.  February 25, 2011 to present

In a February 2011 VA mental health note, it was reported that the Veteran was let go from a modeling job due to an undisclosed "second infraction."  She reported feelings of stress, helplessness, and betrayal.  Upon examination the Veteran was well groomed, fully oriented, with linear thoughts.  Her mood was dysphoric and she denied current suicidal ideation.  In an addendum note dated four days later, the Veteran was referred for a safety evaluation after leaving a tearful message saying that she was "desperate."  In a February 25, 2011 VA primary care note, it was reported that the Veteran had worsening depression following back surgery that did not relieve her chronic pain.  Her physician stated that the Veteran was tearful at every appointment.

In a March 2011 VA mental health note, it was reported that the Veteran had significant anger related to her chronic pain.  The Veteran reported a recent onset of suicidal ideations.  Upon examination the Veteran was casually groomed, and fully oriented.  Her thoughts were linear and goal directed, her mood was dysphoric, and her affect irritable.  In an April 2011 VA primary care note, it was noted that the Veteran was experiencing some memory decrease that may be attributable to her mood disorder.

In an April 2011 mental health note, the Veteran reported feeling happy because it was spring and being in "sexual overdrive," and that she was having an affair with someone other than her partner.  She reported current interests in competitive fishing and writing.  Upon examination, the Veteran was well groomed.  Her thoughts were linear and goal directed.  Her memory and judgment were within normal limits.  Her mood was expansive and euphoric.  She denied current suicidal or homicidal ideations.

In a May 2011 VA mental health note, the Veteran reported she had become increasingly depressed, angry, and agitated.  She reported wanting to go to sleep and never awaken.  She reported ending an affair, and being fired from 5 jobs because of allegations of sexual harassment.  She reported having positive social supports and a sense of responsibility for her friends.  Upon examination, the Veteran was groomed and fully oriented.  Her speech was normal and her mood dysphoric, with a congruent affect.  Her thought process was logical, and she denied current suicidal or homicidal ideation or psychotic symptoms.  Her cognition, judgment, and insight were grossly intact.  The Veteran was assessed as shifting from an expansive mood to dysphoria, and the examiner diagnosed bipolar disorder.  In a telephone contact report note from the same month, the Veteran reported increasing mood swings, and that she felt she could stay in bed all day, and that she felt life was not "worth it."

In a May 2011 VA mental health diagnostic study note, the Veteran reported that she had severe symptoms of changes in sleep pattern; moderate symptoms of loss of pleasure, self-criticalness, indecisiveness, worthlessness, loss of energy, irritability, concentration difficulty, tiredness, and loss of interest in sex; and mild symptoms of sadness, pessimism, past failure, self-dislike, suicidal thoughts, crying, agitation, and loss of interest.

In a June 2011 SSA psychiatric impairment questionnaire, the Veteran's mental health treatment provider indicated that the Veteran had a current diagnosis of mood disorder and that her lowest GAF over the prior year was 52, and her most recent GAF was 58.  The Veteran's primary symptoms were identified as mood dysregulation, pain, and impulsive behaviors.  The Veteran's treatment provider indicated that the Veteran's symptoms limited her understanding, memory, sustained concentration, persistence, social interactions, and adaptation.  The Veteran did experience episodes of deterioration or decompensation in work or work like settings that caused her to withdraw from that situation and/or experience exacerbation of symptoms.  The Veteran was capable of low stress, but had anger outbursts.  

In a June 2011 VA mental health note, the Veteran reported being overwhelmed, and facing rejection from a love interest.  She reported several long-term, concurrent romantic relationships.  Upon examination the Veteran was casually groomed and fully oriented.  Her mood was dysphoric with a congruent affect.

In June 2011, the Veteran was afforded another VA mental health examination.  At that time the Veteran endorsed symptoms of sleep impairment, dysphoria, chronic thoughts of suicide, and stated that she could end her life if the pain became too intense for too prolonged of a period.  She further endorsed low energy levels and fluctuating motivation.  The Veteran reported that her memory and concentration levels varied depending on how much pain she was at the time.  She stated that she felt socially isolated due to her decreased activity levels, irritability, a short temper, and easy tearfulness.  Upon mental status examination, the Veteran was appropriately groomed and oriented.  Her thought processes were goal-directed, her mood was depressed, and her affect was restricted with occasional tearfulness.  She denied current suicidal or homicidal intent or plan.  She further denied auditory or visual hallucinations.  The Veteran was assessed as being able to maintain activities of daily living, including personal hygiene.  The examiner indicated that the Veteran's thought processes and communication were mildly impaired due to some difficulties with short-term memory and concentration.  Her social functioning was impaired by her depressive symptoms and chronic pain.  The examiner diagnosed depressive disorder, NOS, and pain disorder, and assigned a GAF score of 55.  The examiner opined that the Veteran's depressive disorder and pain disorder resulted in occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, difficulty with complex commands, impairment of short and long-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

In an August 2011 VA group therapy note, it was reported that the Veteran was tearful due to multiple stressors, and that she had current suicidal ideation with a plan that she would not disclose.  In an August 2011 VA mental health note, it was reported that the Veteran was struggling with accepting the fact that her physical pain prevented her from activities she enjoyed.  The Veteran was tearful and had some suicidal ideations.  Upon examination, the Veteran had good grooming and hygiene.  Her speech was normal, and her mood dysphoric with a congruent affect.  Her thought process was logical, without current homicidal ideations or psychotic symptoms.  Her cognition and judgment were grossly intact.  The Veteran was assigned a GAF of 55. 

In an August 2011 VA mental health diagnostic study note, the Veteran reported that she had severe symptoms of pessimism, loss of pleasure, agitation, indecisiveness, and worthlessness; moderate symptoms of past failure, self-dislike, self-criticalness, crying, loss of interest, loss of energy, irritability, concentration difficulty, tiredness, and loss of interest in sex; and mild symptoms of sadness, guilty feelings, punishment feelings, suicidal thoughts, changes in sleeping pattern, and changes in appetite.

In an September 2011 VA mental health diagnostic study note, the Veteran reported that she had moderate symptoms of pessimism, past failure, self-dislike, self-criticalness, crying, worthlessness, and concentration difficulty; and mild symptoms of sadness, loss of pleasure, guilty feelings, punishment feelings, suicidal thoughts or wishes, agitation, loss of interest, indecisiveness, loss of energy, changes in sleep pattern, irritability, and tiredness.  It was noted that the Veteran's symptom inventories indicated a moderate degree of hopelessness and a severe degree of depression.  In an October 2011 VA mental health diagnostic study note, the Veteran reported that she had severe symptoms of agitation, irritability, and tiredness; moderate symptoms of past failure, loss of pleasure, self-dislike, loss of interest, indecisiveness, worthlessness, and concentration difficulty; and mild symptoms of sadness, pessimism, guilty feelings, punishment feelings, self-criticalness, changes in sleeping pattern, and changes in appetite.  

In a November 2011 VA mental health note, it was reported that the Veteran was involved in several concurrent romantic relationships, and was in conflict with her long-time partner regarding sexual interactions.  The Veteran stated that she was waiting to hear if she was going get SSA benefits, and that she had previously planned to kill herself by November 1 if she did not get a positive response.  Upon mental status examination, the Veteran had good grooming and hygiene.  Her speech was normal, and her mood dysphoric with a congruent affect.  Her thought process was logical, and she had no current suicidal or homicidal ideations, and no psychotic symptoms.  Her cognition and judgment were grossly intact.

In a November 2011 VA mental health diagnostic study note, the Veteran reported that she had severe symptoms of pessimism; moderate symptoms of past failure, loss of pleasure, agitation, worthlessness, loss of energy, and concentration difficulty; and mild symptoms of punishment feelings, self-dislike, self-criticalness, loss of interest, indecisiveness, changes in sleep pattern, irritability, changes in appetite, tiredness, and loss of interest in sex. 

In a December 2011 VA mental health diagnostic study note, the Veteran reported that she had severe symptoms of pessimism and concentration difficulty.  She had moderate symptoms of sadness, past failure, loss of pleasure, punishment feelings, self-dislike, agitation, loss of interest, indecisiveness, worthlessness, loss of energy, changes in sleeping pattern, tiredness, and fatigue.  She had mild symptoms of self-criticalness, suicidal thoughts, crying, and irritability.  In a December 2011 VA mental health note, it was reported that the Veteran had experienced thoughts of self-harm, increased pain, and depression.  

In a January 2012 VA mental health note, it was reported that the Veteran was having relationship difficulties with her partner.  Upon mental status examination, the Veteran had good grooming and hygiene.  Her speech was normal, her mood demonstrated increased euthymia with a congruent affect.  Her thought process was logical, and she denied suicidal or homicidal ideations or psychotic symptoms.  Her cognition and judgment were grossly intact.  In a February 2012 VA mental health note, it was reported that the Veteran presented as extremely tired and moderately depressed with recent increases in pain and corresponding sleep disturbance.  

During a March 2012 acupuncture appointment, the Veteran reported feeling suicidal, angry, depressed, and having low energy.  In a March 2012 VA mental health note, it was reported that the Veteran presented frustrated and agitated with an intolerable level of pain.  Upon mental status examination, the Veteran had good grooming and hygiene.  Her speech was normal, her mood was dysphoric, and her affect was irritable.  Her thought process was logical, and she denied suicidal or homicidal ideations or psychotic symptoms.  Her cognition and judgment were grossly intact.  The Veteran was assessed as being overwhelmed with her perception of pain.

In an April 2012 VA mental health note, it was reported that the Veteran was modeling 2 to 4 times per week and was planning a cruise to Hawaii.  It was noted that the Veteran was currently experiencing increased sexuality, increased racing thoughts, diminished tearfulness, and diminished perception of pain.  Diagnoses of seasonal affective disorder or cyclothymia were advanced.  Upon mental status examination, the Veteran had good grooming and hygiene.  Her speech was normal, her mood was expansive and her affect congruent.  Her thought process was logical, and she denied suicidal or homicidal ideations or psychotic symptoms.  Her cognition and judgment were grossly intact.  

In April 2012 the Veteran underwent a psychological evaluation in connection with her claim for SSA benefits.  Upon mental status examination, the Veteran's appearance was within normal limits and she was oriented.  Her speech and eye contact were normal.  Her range of affect was within normal limits, and she demonstrated a reasonable range of emotions.  With regard to her mood, the Veteran reported that she was frequently tearful and felt like crying all day, and other days she would be very angry and everything would irritate her.  The Veteran stated that she socially isolated herself and spent a lot of time lying down watching movies.  The Veteran's thought process and content was within normal limits, and she had a reasonable ability to think in an abstract manner.  There were no signs of potential psychosis and her intelligence was in the average range.  Her concentration, attention, and fund of information was also within normal limits.  

The examiner reported that she had poor insight, and that her ability to judge acceptable and unacceptable behavior was poor based on her unusual and erratic behavior during the interview.  The examiner noted that the Veteran's appointment took 6 hours to complete, when typically they take 2.5 hours.  The Veteran complained of fatigue and inability to focus, and at one point left to take a nap in her car.  The Veteran's memory abilities could not be accurately estimated, as she failed to recall two out of three words after 5 minutes, but had no difficulty recalling information from her past.  With regard to suicidal ideation, the Veteran reported that she had four different plans for killing herself, but that she was not going to act on them due to her religious beliefs.  

The examiner identified objective evidence of personality change, mood disturbance, anhedonia, suicidal ideation, social withdrawal, decreased energy, difficulty relating to others, dependency, impulsive behavior, poor judgment, and overt negativity.  The Veteran was markedly limited in her abilities to perform activities within a schedule; work in coordination with or proximity to others without becoming distracted; complete a normal work-week without interruptions from psychologically based symptoms; interact appropriately with the general public; get along with co-workers or peers without distracting them of exhibiting behavioral extremes; and in her ability to maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness.

With regard to her activities of daily living, the Veteran reported that sometimes her roommate had to shop for her because of her chronic pain, that she needed help cooking, and help putting on her pants.  Socially, she reported being involved in several, concurrent, long-term romantic relationships.  She reported that she had a number of supportive relationships.  The examiner, however, stated that the Veteran's relationships were shallow and strained due to repeated dramatic and emotional outbursts, and self-centeredness.  The examiner opined that the Veteran met the criteria for major depressive disorder, NOS; and personality disorder, NOS.  The examiner opined that the Veteran's work-related activities were moderately to severely impaired; and that her social interaction abilities were severely impaired due to her mental illnesses.  The Veteran was assigned a GAF score of 45.

In June 2012, the Veteran was denied SSA disability benefits.  While the adjudicator found that the Veteran's depression was a severe impairment, it was found that the Veteran was only mildly restricted in her activities of daily living and social functioning; and moderately restricted in her concentration, persistence, or pace.  

In an August 2012 VA mental health note, it was reported that the Veteran was doing well although she was disappointed she had been denied disability benefits recently.  Upon examination, the Veteran's mood was euthymic with a congruent affect.  She was pleasant and neatly groomed.  Throughout the session, the Veteran was tangential and forgetful.  In an October 2012 VA primary care note, it was reported that the Veteran had significant depression, and was unable to stay focused even doing sedentary work.  At that time, the Veteran was tearful throughout the appointment, and her physician opined that she was unable to maintain working relationships due to her depression and was unemployable as a result.  In a November 2012 letter, the Veteran's VA treatment provider stated that the Veteran's depression severely limited her choices for any employment.  

In December 2012, the Veteran was afforded another VA mental disorder examination.  At that time the Veteran reported modeling for art students 1 to 3 times per week for 3 hours at a time.  She reported that she would try to stay busy by watching movies, reading, playing on the computer, or going to the gym.  She reported going out to eat with her roommate and her roommate's family once per week.  The Veteran endorsed current symptoms of chronic pain, depression, sleep impairment due to discomfort, feelings of mental disorganization, annoyance, and feeling like there is no point to living as she had no purpose, low energy, low interest, low motivation, easy distractibility, and irritableness.  She stated that she had not showered for three days until the morning of her appointment due to lack of interest.  

Upon mental status examination, the Veteran's thought processes were goal-directed.  Her mood was irritable and her affect was gruff with some tearfulness in describing her situation with chronic pain.  She denied any suicidal or homicidal ideations, as well as any auditory or visual hallucinations.  The examiner noted current symptoms of depressed mood; near-continuous depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances in motivation and mood; difficulty in adapting to stressful circumstances, including work or a work-like setting; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner indicated current diagnoses of depressive disorder, NOS; and pain disorder, NOS.  The examiner indicated that the Veteran's diagnoses were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  The examiner opined that due to the Veteran's current level of severe symptoms of depression and pain disorder, she lacked the cognitive and emotional ability to sustain routine work tasks, even in limited settings.  She was dependent on sedating pain medications that affected her concentration, and was typically so depressed that she did not leave her house for days in a row.  The examiner opined that the Veteran was precluded from working in any average work setting.  The GAF score was 50.

In a February 2013 VA telephone contact note, it was reported that the Veteran had begun to work full time.  In an April 2013 VA primary care note, it was reported that the Veteran had recently lost her job.  The Veteran stated that at her job she was unable to concentrate because of the pain, was irritable, and had an anger outburst at her boss.  She reported feeling hopeless and suicidal.  The Veteran was teary throughout the appointment.  

In an April 2013 VA mental health note, it was reported that the Veteran had attempted to secure employment but due to tearfulness, irritability, and pain she was unable to fulfill her job duties and left.  It was noted that the Veteran had "a myriad of romantic relationships [that] creates constant interpersonal turmoil and friction."  Upon mental status examination, the Veteran's mood was euthymic and her affect congruent.  She was casually dressed and appropriately groomed.  In a June 2013 VA mental health note, it was reported that the Veteran was unable to sustain employment beyond occasional modeling.  The Veteran stated that she was deeply depressed due to interpersonal relationships problems with multiple romantic partners, and endorsed current suicidal ideation.  Upon examination, the Veteran's mood was dysphoric with a congruent affect.  She was teary throughout the session.  

At a June 2013 pain medicine group counseling session, the Veteran reported that she had a plan where she would consider suicide as an option in November due to pain and financial concerns.  At another VA mental health session later that same month, the Veteran reported ending two romantic relationships, and that she had a plan for suicide in the future.  Upon examination, the Veteran's mood was dysphoric with a congruent affect.  She endorsed feelings of depression, irritability, sadness, difficulty sleeping, appetite loss, and suicidal ideation with plan.  In a July 2013 VA mental health note, it was reported that the Veteran continued to experience interpersonal difficulties with romantic relationships.  Upon examination, the Veteran presented in a euthymic mood with congruent affect.  She was casually dressed and appropriately groomed.

At the August 2013 Board hearing, the Veteran's representative stated that the Veteran was totally occupationally and socially impaired due to intermittent inability to perform the activities of daily living due to depression and pain.  The Veteran was described as having unprovoked irritability due to her pain levels.  The Veteran testified that she had frequent crying spells, and was short-tempered.  She reported difficulty concentrating due to the pain.  The Veteran stated that her two closest friends had commented on how irritable and angry she was.  The Veteran reported that sometimes her depression impaired her ability to socialize.  The Veteran stated that she had suicidal ideations at least every other day.

In a September 2013 VA primary care note, it was reported that the Veteran had increased depression and anger issues.  The Veteran's physician stated that due to her depression she could not handle any kind of employment.  In a January 2014 VA mental health note, the Veteran reported difficulty with interpersonal relationships, financial debt, and less frequent modeling jobs.  She reported that she was losing friends due to her depressive symptoms.  The Veteran's therapist reported that the Veteran initially presented in a euthymic mood, but became labile and left the session angry.  The Veteran was assessed as having risk factors of chronic pain, instable interpersonal relationships, and frequent suicidal ideation.  

In a February 2014 VA mental health note, the Veteran's therapist noted the Veteran's ongoing difficulty with interpersonal relationships and managing her emotions and behaviors.  The Veteran reported that the previous night she practiced taking her own life with an unloaded gun.  The Veteran stated that she felt that she was "hanging on by a thread."  The examiner noted that the Veteran's intentions and behaviors regarding suicide had been increasing and escalating.

In February 2014, the Veteran was hospitalized for 3 days for suicidal ideation following her self-report to her therapist that she out an unloaded gun in her mouth and pulled the trigger.  Her GAF on admission was 15.  The Veteran reported chronic suicidal ideation and thoughts that typically passed within 24 hours.  She stated that her depressive symptoms were characterized by crying spells, hopelessness, and low self-esteem.  She denied any history of psychotic symptoms.  She reported that she had lots of support from her friends and used her safety plan.  Upon discharge, the Veteran denied suicidal or homicidal ideation, and expressed excitement about an upcoming vacation.  The discharging physician noted that the Veteran's strengths included supportive family and friends, leisure and recreation interests, community involvement, and ability to maintain independent activities of daily living.  Her GAF upon discharge was 45.

In a March 2014 VA telephone encounter note, the Veteran reported that her "whole world was falling apart," after her long-term partner discovered her infidelity and "kicked her out of their house."  In another March 2014 VA telephone contact note, the Veteran was contacted following expressing suicidal thoughts in group therapy.  The Veteran reported that she was trying to keep herself busy to distract her from suicidal thoughts.  In an April 2014 VA mental health telephone note, it was reported that the Veteran was currently in Texas visiting a long-term friend with whom she had planned a fishing trip.  The Veteran reported attending church, and ending unhealthy friendships.  The Veteran's mood was assessed as euthymic, and it was noted that she was interpersonally engaged and identifying goals for personal growth.

In a May 2014 VA mental health note, the Veteran presented in a depressed mood with a labile affect.  She was casually dressed and appropriately groomed.  She continued to endorse a pattern on instability in interpersonal relationships, and continued to struggle with emotional and behavioral regulation.  Her thoughts were organized and logical, and she denied any suicidal ideation, intent, or plan.  

In May 2014, the Veteran was afforded another VA mental disorder examination.  At that time, the Veteran reported significant depression, chronic pain, sleep disturbance.  Upon examination, the Veteran was appropriately groomed, and made little eye contact.  Her thought processes were goal directed, her speech was pressured, and her mood was irritable.  Her affect was restricted and frustrated.  She reported chronic suicidal ideation without current intent.  She denied hallucinations.  The Veteran did poorly on several memory and math tests.  The examiner indicated current symptoms of depressed mood; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Regarding the Veteran's social history, it was noted that she lived with a female roommate of 13 years and they had a long history of getting along fairly well but in recent years they began to experience relationship difficulties.  The Veteran stated that she had chronic interpersonal relationships stresses.  The Veteran's friends recently reported that they no longer wanted to be around her due to her irritability and anger outbursts.  The examiner indicated that her social functioning was mildly to moderately impaired.  

The examiner diagnosed persistent depressive disorder with mixed features and somatic symptom disorder with chronic pain, and assigned a GAF of 48.  The examiner opined that the Veteran's diagnoses resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  The examiner stated that, since the last examination, the Veteran had additional decrease in functioning due to recent psychiatric hospitalization related to suicidal thoughts with serious intent.  The Veteran was also more emotionally overwhelmed, more affectively labile, and less able to focus and concentrate.  The examiner further stated that the Veteran's work routine and interpersonal interactions were significantly impacted by her daily negative mood state.  The examiner stated that the Veteran did not have total occupational and social impairment, as the Veteran made great effort to maintain relationships despite difficulties.  There was no evidence of delusional thought processes, hallucinations, or other persistent cognitive deterioration that might indicate total psychiatric impairment.  The Veteran, however, no longer possessed the cognitive or emotional ability to sustain routine work tasks. 

In a June 2014 VA mental health record flag, it was reported that the Veteran was removed from the suicide high risk list.  While the Veteran had chronic risk factors for suicide, she did not present an acute high risk for suicide any longer.  

Based on the foregoing, the Board finds that after February 25, 2011, the Veteran's major depressive disorder and somatic symptom disorder with chronic pain has more nearly approximated the 70 percent evaluation criteria under DC 9434.  In particular, during this time the Veteran's psychiatric symptoms were characterized by chronic suicidal ideation with plan, near-continuous depression affecting the ability to function appropriately and effectively, impaired impulse control with anger outbursts, inability to adapt to stressful circumstances, and inability to maintain effective relationships.  These symptoms are productive of occupational and social impairment with deficiencies in most areas.  

The Board finds that the 70 percent rating criteria was met on February 25, 2011, following the Veteran's onset of chronic suicidal ideation and contemporaneous reports from the Veteran's primary care physician that her depression had worsened and that she was tearful at every appointment.  The Board notes that a significant feature of the Veteran's major depressive disorder and somatic symptom disorder with chronic pain is chronic suicidal ideation with plan, and varying degrees of intent.  The Veteran first endorsed suicidal ideation in February 2011, as indicated in the March 2011 VA mental health note, and continued thereafter.  In addition, shortly following the February 2011 incident of suicidal ideation, the Veteran's depression objectively worsened, with increased tearfulness, significant anger, and memory loss as noted April and March 2011 VA primary care notes, and a March 2011 VA mental health note.  At the time of the June 2011 VA examination, the Veteran had chronic thoughts of suicide, and was increasingly socially isolated.  While the 2011 examiner indicated that the Veteran's symptomatology reflected the 50 percent rating criteria, the Board finds that the examiner failed to appropriately consider the Veteran's report of chronic suicidal ideation and impaired impulse control in the form of anger outbursts.  Instead, the Board finds the June 2011 statements from the Veteran's treatment provider to be more reflective of the severity of the Veteran's symptomatology, as the Veteran's long-term treatment provider was more familiar with the Veteran's treatment and symptoms.  The Veteran's treatment provider indicated that the Veteran had primary symptoms of mood dysregulation, impulsive behaviors, episodes of deterioration or decomposition, and anger outbursts.  These symptoms reflect the 70 percent rating criteria.  For these reasons, taking into consideration the full history of the Veteran's psychiatric symptomatology, the Board finds that the criteria for an evaluation of 70 percent are met effective February 25, 2011, at which point the Veteran's primary care provider first noted an objective worsening of her symptoms.  

From February 25, 2011 to present, the Veteran's major depressive disorder and somatic symptom disorder has continued to approximate the 70 percent rating criteria.  The Veteran's interpersonal relationships devolved due to her increasing irritability, anger, and impulsive behavior.  See November 2011 VA mental health note; see April 2012 SSA psychological evaluation (noting that the Veteran's relationships were shallow and strained).  The Veteran's irritability and anger outbursts persisted, her near-continuous mood dysfunction affected her ability to function appropriately, and she continued to have difficulty in adapting to stressful circumstances.  See April 2012 SSA psychological evaluation; see December 2012 VA examination; see August 2013 hearing testimony; see May 2014 VA examination.

The Board acknowledges that, at times, the Veteran's psychiatric symptoms have fluctuated; however the Veteran's significant mood swings have also been identified as a psychiatric symptom.  See May 2011 VA mental health note.  Therefore, the Board does not find that the Veteran's brief periods of remission, coupled with markedly increased sexuality, to be indicative of an improvement of her major depressive disorder and somatic symptom disorder with chronic pain.  

The Board does not find, however, that the Veteran was entitled to an evaluation in excess of 70 percent, as the record does not show that the Veteran is totally occupationally and socially impaired.  Despite the noted difficulties in maintaining effective relationships, the record does not show that the Veteran is totally socially impaired.  The record shows that the Veteran maintained some relationships, often travelled with friends, and continued to occasionally model.  See April 2012 VA mental health note (Veteran continuing to model and planning a trip to Hawaii with a friend); see May 2012 VA mental health note (Veteran planning a trip to Mexico with a friend); see June 2013 VA mental health note (Veteran able to occasionally model); see April 2014 VA mental health note (Veteran currently on vacation with a friend).  Total social impairment is thus not established by the evidence of record.

Additionally, the record does not show other symptoms of similar severity, frequency or duration that cause total social and occupational and impairment.  See Vazquez-Claudio, 713 F.3d at 118.  The record does not show gross impairment in thought processes or communication.  Instead, the Veteran's thought processes were consistently described as linear and goal directed, and there were no psychotic symptoms noted at any point.  No other communication issues were noted.

While the Veteran had chronic suicidal ideation, she was not in persistent danger of hurting herself or others.  The Board acknowledges that in February 2014 the Veteran was placed in a mental health hold for three days following holding an unloaded gun in her mouth and pulling the trigger.  This is the only point in the record where the Veteran was assessed as being an acute danger to herself.  At other points in the record, and shortly after her February 2014 hospitalization, the Veteran's suicide risk was assessed as not being high.  See February 2014 discharge note (reporting that the Veteran had protective factors of supportive family and friends, recreation interests, community involvement, and ability to maintain activities of daily living); see June 2014 VA mental health record flag (noting that the Veteran was removed from the suicide high risk list).  Therefore the Board does not find the three day mental health hold to be indicative of the Veteran being in persistent danger of hurting herself during this time period.

The Board also acknowledges that the April 2012 SSA psychologist stated that the Veteran was markedly limited in her ability to adhere to basic standards of neatness and cleanliness, and at the December 2012 VA examination, the Veteran reported not showering for three days.  The Board, however, does not find that this evidences intermittent inability to perform the activities of daily living as the record consistently shows that the Veteran presented for all mental health appointments appropriately groomed.  At the April 2012 psychological evaluation, the Veteran's appearance was within normal limits; and, with regard to the activities of daily living, the Veteran only reported needing assistance cooking and dressing due to physical limitations, not mental limitations.  Also at the December 2012 VA examination, the Veteran reported modeling 1 to 3 times per week, going to the gym, and going to out to eat with friends weekly.  Thus, in light of the Veteran's other activities at the time, and her consistent presentation as appropriately groomed, the Board does not find that she was unable to intermittently perform the activities of daily living as contemplated by the 100 percent evaluation criteria.  Instead, to the extent that the record shows some neglect of personal appearance and hygiene, this is expressly contemplated by the 70 percent rating criteria.

Further, there is nothing in the record to indicate that the Veteran was ever disoriented to time or place; or experienced memory loss for names of close relations, occupation, or own name.  Although memory loss was noted in April 2011, June 2011, and December 2012, this was mild memory loss or memory loss that did reach the severity of the type listed in the criteria for 100 percent.  The April 2012 SSA examiner noted the Veteran's ability to judge acceptable and unacceptable behavior was poor and she was markedly limited in her ability to maintain socially appropriate behavior.  But this one mention of this impairment does not rise to the frequency, duration, or severity of grossly inappropriate heavier.  Finally, the Veteran did not report persistent delusions or hallucinations.  Thus, the Veteran's symptomatology does not approximate the 100 percent evaluation criteria.

Finally, the Veteran's GAF scores during this time period were essentially in the 40 to 50 range, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  These GAF scores do not mandate the assignment of a 100 percent evaluation and the severity as reflected by these scores is contemplated by the 70 percent evaluation.  Although there was a score of 15, which contemplates significantly more serious symptoms, that was at entrance into the hospitalization for three days.  The GAF score on discharge was 45, which was back in line with the other assessments.  Accordingly, the Board finds that this one time exacerbation does not mandate the assignment of a 100 percent evaluation for the time period.  

In sum, for the period beginning February 25, 2011, and resolving all reasonable doubt in the Veteran's favor, the Veteran's major depressive disorder and somatic symptom disorder with chronic pain has more nearly approximated the 70 percent evaluation criteria, but no higher.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.159, 4.130, DC 9434 (2015).

      3.  Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Schafrath, 1 Vet. App. 589; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's major depressive disorder and somatic symptom disorder with chronic pain is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, the Veteran's mental health symptomatology is fully contemplated by the general rating formula for mental disorders as the criteria contemplate the consideration of all symptoms that address social and occupational impairment.  Higher evaluations are available for more severe symptoms, but as noted above, the Veteran does not meet the criteria.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  Neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).  The Veteran has been awarded a total disability rating based on individual unemployability (TDIU) effective June 2, 2011 as a result of the combination of her service-connected disabilities.  Thus, to the extent that the Veteran's depression, combined with other disabilities, renders her unemployable, she is already in receipt of a TDIU.  



ORDER

Entitlement to an evaluation in excess of 30 percent for major depressive disorder and somatic symptom disorder with chronic pain prior to February 25, 2011 is denied.

Entitlement to an evaluation of 70 percent, but no higher, for major depressive disorder and somatic symptom disorder with chronic pain for the period beginning February 25, 2011 is granted.


REMAND

Regarding the issue of entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral knee disabilities, and entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected bilateral knee disabilities, remand is required to schedule the Veteran for a hearing before a Member of the Board.

In a July 2009 rating decision, the RO denied the Veteran's claims of entitlement to service connection for lumbar spine and cervical spine disorders.  In September 2009, the Veteran filed a timely notice of disagreement.  In July 2010, the RO issued two statements of the case.  One addressed the service connection issues identified in the Veteran's NOD to the July 2009 rating decision, and the other addressed the increased evaluation issue identified in the Veteran's NOD to the April 2010 rating decision.  In her September 2009 substantive appeal, the Veteran stated that she wished to appeal all the issues addressed in both statements of the case she received, and she requested a hearing by live videoconference before a Member of the Board.  These issues were not addressed at the August 2013 Board hearing.  A review of the record shows that no further development was taken with regard to the Veteran's claims of entitlement to service connection for lumbar spine and cervical spine disorders, nor is there anything to indicate that the Veteran has withdrawn these claims.  Thus, remand is required to schedule the Veteran for her requested videoconference hearing in connection with these claims.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing via videoconference with a Member of the Board in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


